           Case 2:21-cr-00044-TOR             ECF No. 38        filed 05/13/21      PageID.67 Page 1 of 2
O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                              for
                                                                                                May 13, 2021
                                            Eastern District of Washington
                                                                                                    SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Martinez, Leticia Ann                        Docket No.         0980 2:21CR00044-TOR-2


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Emely Cubias, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Leticia Ann Martinez, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers, sitting in the court at Spokane, Washington, on the 5th day of May 2021, under the following
conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law.
Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under
state law

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: The defendant is considered to be in violation of her conditions of pretrial supervision by using a controlled
substance, heroin, on May 10, 2021.

The defendant was released from detention on May 5, 2021. She signed her conditions of release on May 6, 2021, stating
she understood she could not use controlled substances.

On May 10, 2021, Ms. Martinez was directed to submit to a drug screen. She indicated she would not be able to do so due
to her physical limitations. This officer requested she produce a doctor's note excusing her from drug testing. On May 11,
2021, Ms. Martinez called to report she was still working on obtaining a doctor's note. During this conversation, Ms. Martinez
was questioned regarding drug use, and she admitted to the use of heroin on May 10, 2021.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:       May 12, 2021
                                                                    by      s/Emely Cubias
                                                                            Emely Cubias
                                                                            U.S. Pretrial Services Officer
          Case 2:21-cr-00044-TOR          ECF No. 38      filed 05/13/21    PageID.68 Page 2 of 2
  PS-8
  Re: Martinez,, Leticia Ann
  May 12, 2021
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the
         May 12, 2021case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer

                                                                    May 13, 2021
                                                                     Date
